Citation Nr: 0407361	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a restoration of a 40 percent evaluation for 
status post fracture, left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION


The veteran served on active duty from November 1987 to July 
1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision implementing the 
January 2001 rating reduction proposed by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

As a preliminary matter, the Board notes review of the 
evidentiary record presents inferred claims for a temporary 
total evaluation for the service-connected left ankle 
disability due to surgery, under 38 C.F.R. § 4.29 or 4.30 in 
an April 1998 statement from the veteran.

In addition, the Board further notes that the veteran 
reported he is unable to work due to his service-connected 
left ankle disability, as recently as in his July 2002 
substantive appeal, but as early as the back page of VA Form 
21-686c, "Declaration of Status of Dependents," filed in 
October 1997.  Thus the record also presents inferred claims 
for unemployability and extraschedular consideration for the 
service-connected left ankle disability.

Finally, the veteran submitted records of treatment he 
received for post-traumatic stress disorder (PTSD), which the 
RO received in September 2001.  A claim for PTSD is thus 
inferred.  The Board notes that the veteran's separation 
documents reflect that he served in the southwest Asia 
theatre of operations from October 1990 to March 1991.

These matters are referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  In January 2001, the RO notified the veteran of a 
proposal to reduce the evaluation for his left ankle 
disability from 40 percent to 20 percent based essentially on 
findings of increased range of motion contained in an August 
2000 VA examination report.

3.  The RO reduced the veteran's rating for his left ankle 
disability to 20 percent by a rating decision dated in 
February 2002, effective as of April 1, 2002.

4.  At the time of the reduction, the veteran's left ankle 
disability had been rated as 40 percent since October 1996, a 
period in excess of 5 years.

5.  At the time of the reduction, the record reflects that 
the veteran experienced improved but still limited and 
painful range of ankle joint motion.  He was prescribed a 
left ankle brace for instability and ambulated with a limp, 
using a cane.

6.  The August 2000 VA examination was conducted absent 
review of the claims file, including current VA treatment 
records.

7.  The record does not demonstrate that, at the time the RO 
reduced the 40 percent evaluation assigned the veteran's left 
ankle disability, there had been sustained material 
improvement in the service-connected left ankle disability.


CONCLUSION OF LAW

The veteran is entitled to restoration of the 40 percent 
evaluation for status post left ankle fracture as of April 1, 
2002.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.27, 4.3, 4.6, 4.7, 
4.40, 4.41, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5270, 
5299-5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board notes that the veteran has not been given notice of 
the changes in law wrought by the VCAA.  Nonetheless, in view 
of the fact that the Board is granting the benefit sought on 
appeal concerning this issue, any defect in complying with 
the duty to notify and the duty to assist is harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that 
strict adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).


Restoration

In this case, service connection was granted for the 
residuals of a left ankle injury in a January 1995 rating 
decision.  The disability was evaluated as 20 percent 
disabling under Diagnostic Code 5271, effective July 15, 
1994, which was the day after the veteran was discharged from 
active service.

VA treatment records show that in June 1996 he was found to 
require arthroscopic surgery, to include debridement with 
drilling of an osteochondritic lesion on his left ankle.  His 
physician indicated he would be on crutches for at least 12 
weeks after the surgery.  An August 1996 rating decision 
granted a 100 percent temporary disability evaluation under 
38 C.F.R. § 4.30 effective from June 1996, with resumption of 
the 20 percent evaluation to go into effect in October 1996.  

In August 1997 the veteran underwent further VA examination, 
however, which revealed that the veteran's left ankle was 
partially ankylosed and deformed.  He required the use of a 
splint, and additional surgery was planned.  While results of 
X-rays taken in conjunction with the examination were thought 
to be unremarkable, the examiner suspected early narrowing of 
the left ankle joint when comparing the current X-rays with 
previous ones.  In addition, the veteran reported he was 
forced to quit his job because he could not perform the 
walking and stair climbing required.  By an October 1997 
rating decision, the RO assigned a 40 percent evaluation 
under Diagnostic Code 5299-5270, effective in October 1996.

In April 1998, the veteran reported that he had undergone 
additional surgery.  VA treatment records show that in April 
1998 he had undergone left ankle arthroscopy with abrasion 
chondroplasty and arthroscopic debridement.  His 
postoperative diagnosis was left ankle post traumatic 
arthritis with ostoechondral fracture.

In May 1998, a VA examination was conducted, and revealed 
that the veteran had visible difficulty with the left ankle, 
favoring it and ambulating with a cane.  The examiner noted 
fusiform deformity of the joint and zero range of motion due 
to pain.  Dorsiflexion was 8 degrees with pain, and plantar 
flexion measured 25 degrees with pain.  Results of X-rays 
revealed intact bones of good mineral content without 
fracture, arthritic change, or other abnormal pattern.  No 
comparison to previous films was noted.  The 40 percent 
evaluation was continued.

In October 1998, the veteran underwent further examination.  
He was observed to be wearing a soft brace.  Absent the 
brace, the left ankle range of motion measured 5 degrees 
dorsiflexion, 60 degrees plantar flexion, 15 degrees 
eversion, and 15 degrees inversion.  The right ankle, in 
comparison, measured 10 degrees dorsiflexion, 60 degrees 
plantar flexion, 20 degrees eversion, and 30 degrees 
inversion.  The examiner found no atrophy in the musculature 
of the left leg, and no sensory changes.  Laxity was present 
on drawer's maneuver, but it was extremely slack.  Noting 
that X-rays revealed no pathologic process, the examiner 
diagnosed osteochondritis, left ankle joint, with severe 
degenerative arthritis.  Results of X-rays show subchondral 
bony sclerosis at the talotibial joint and intact bony 
structures without significant soft tissue calcification.  
The impression was of questionable minimal degenerative joint 
disease.  Again, no comparison with previous films is noted.

The 40 percent evaluation was continued, but note of future 
examination was made in the December 1998 rating decision.

The next VA examination was conducted in August 2000 and 
reflects full range of left ankle joint motion, albeit with 
pain throughout, and tenderness to medial and lateral 
palpation.  No edema or deformity was found.  The veteran 
walked with a slight limp, and could perform heel-walk and 
toe-walk but with difficulty.  It was observed that the 
veteran wore a brace, which he reported he required due to 
instability.  He reported increased pain with weightbearing 
activities but stated he experienced no absolute functional 
loss, just that everything hurt more.  Results of X-rays 
reflect no acute bony or joint radiographic abnormalities.  
No comparison with previous films is noted.  The examiner 
indicated that the veteran was followed for his left ankle 
disability in both the primary care and orthopedic clinics.  
However, the examiner expressly stated that no chart was 
available for his review in conjunction with the examination.

Based on this examination, the RO issued a rating decision in 
January 2001, proposing to reduce the evaluation assigned to 
the veteran's service-connected left ankle disability to 20 
percent.  The veteran was given 60 days to submit medical or 
other evidence to show that the reduction was not warranted.  
Notice of this rating decision was given by letter dated 
January 16, 2001.  The record does not show that the veteran 
responded; however, VA treatment records dated from June 1997 
through January 2001 were received by the RO on January 17, 
2001.

In April 2001, the RO notified the veteran that, because he 
had not responded to the January 2001 notice of reduction, 
the reduction would take place.  In the same month, the 
veteran responded with a statement indicating he disagreed 
with the reduction.  He noted he had been treated for his 
left ankle disability at the VA Medical Center (MC) in North 
Little Rock, and that he had been issued a new brace.

The Board notes that the records received by the RO in 
January 2001 include clinical results and entries reflecting 
treatment for continuing pain.  Among these records is an 
entry dated in July 2000 showing that the veteran was fitted 
for a neoprene brace.

By a February 2002 rating decision, the RO effectuated the 
reduction to 20 percent for the service connected left ankle 
disability, under Diagnostic Code 5299-5271, effective April 
1, 2002.  The veteran submitted a notice of disagreement in 
March 2003, indicating that he had required additional 
treatment for his left ankle disability since April 2001.

A May 2002 treatment note reflects continuing, chronic left 
ankle pain, increasing with weight bearing activity.  He 
reported discontinuing a particular brace due to unnatural 
gait patterns.  The physician noted that the veteran 
continued to wear a soft brace reinforced with three socks 
and a high quarter shoe to provide stability.  The examiner 
observed the veteran to ambulate with a cane and shorter 
stance phase on the left, but otherwise normal gait.  
Tenderness was found over the anterior and posterior areas of 
the left medial malleolus, without swelling or other signs of 
inflammation.  Drawer sign was normal, bilaterally, but 
valgus test on the left was positive.  Motor strength was 
normal, and there was no limb asymmetry or sensory deficit.  
The physician ordered a cushioned heel insert from 
prosthetics.

The veteran testified in May 2002 before a local hearing 
officer sitting at the RO.  The veteran stated that he was 
currently referred to preventive medicine and rehabilitation 
services.  He further stated that previous regular physical 
therapy had been unsuccessful in increasing his left ankle 
range of motion beyond a minimal level.  He testified that 
treatment for pain with medication has been impacted by his 
treatment for PTSD, in that he has had been taking only 
Tylenol recently.  He stated he experiences swelling 
occasionally, depending on his activities, but that he uses 
his brace and cane daily.  He and his wife reported that they 
also use a massage pad, heat, and oils to self-treat the 
ankle.  Further surgery had been considered, to include a 
full joint replacement.  However, the physician was reluctant 
to recommend a full joint replacement imminently, as the 
veteran was still young in age.

Following the hearing, in May 2002, the RO afforded the 
veteran another VA examination.  The veteran reported 
continuing pain, but noted functional loss in climbing 
stairs, playing sports, and running.  He reported instability 
without a brace and stated he also uses a cane.  The examiner 
noted the veteran wore a brace and ambulated with a slight 
limp.  He could heel walk only with difficulty.  Range of 
motion measured 8 degrees dorsiflexion and 40 degrees plantar 
flexion with pain.  Tenderness to palpation was observed 
medially.  No edema or deformity was noted.  The examiner 
diagnosed residuals of left ankle fracture, postop.  Results 
of X-rays taken in conjunction with the examination reflect 
minimal spurring along the medial aspect of the left ankle, 
with otherwise well-preserved ankle mortise.  There is no 
comparison with previous films noted, and the examiner 
specifically stated that no records were available for review 
in conjunction with this examination.

In July 2002, the RO issued a statement of the case 
confirming the reduction to 20 percent.  The veteran 
perfected his appeal with the timely submission of his 
substantive appeal in the same month.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In this case, the RO 
satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(2)(i).  The RO satisfied the requirements by allowing a 
60-day period to expire before assigning the reduction 
effective date.  In the present case, the RO made the 
reduction effective on April 1, 2002, following notice of the 
action by letter dated February 26, 2002.  This would not 
appear to meet the requirements of the regulation for setting 
the effective date of the reduction.  Nonetheless, because 
the Board finds that the reduction itself was not 
appropriate, the Board finds it need not address the issue of 
the effective date.

Inasmuch as the RO complied, in essence, with the procedural 
requirements of 38 C.F.R. § 3.105(e), the issue of the 
effective date notwithstanding, the question becomes whether 
the reduction was proper based on the applicable regulations.  
Under 38 C.F.R. § 3.344, sections (a) and (b) are to be 
applied in cases involving an evaluation that had continued 
at the same level for five years or more; section (c) is to 
be applied if the RO reduced an evaluation that had been in 
effect for less than five years.  In this case, in reducing 
the 40 percent evaluation assigned the veteran's left ankle 
disability to 20 percent, the RO reduced an evaluation that 
had been in effect for more than five years, since October 
1996.  Therefore, with regard to that particular reduction, 
sections (a) and (b) are applicable.

In evaluating the propriety of a reduction of an evaluation 
that had been in effect for more than five years, the Board 
must review the entire record of examinations and the 
medical-industrial history to ascertain whether the recent 
examination was full and complete.  Examinations that are 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Evaluations on account of diseases subject to 
temporary and episodic improvement will not be reduced on any 
one examination, except if all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  If material improvement in a physical or 
mental condition is clearly reflected, the rating agency must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); see also Brown v. 
Brown, 5 Vet. App. 413, 420-21 (1993); Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  38 C.F.R. § 3.344(a).  If doubt remains, the 
rating agency will continue the rating in effect, citing the 
former diagnosis with the new diagnosis in parentheses, and 
following the appropriate code there will be added the 
reference "Rating continued pending reexamination _____ 
months from this date, § 3.344."  38 C.F.R. § 3.344(b).

In this case, neither the August 2000 VA examination, on 
which the RO based its proposal to reduce the evaluation, nor 
the May 2002, on which the RO confirmed its reduction, were 
full and complete.  As noted above, both examinations were 
conducted absent review of the claims file and any treatment 
records.  This is of critical importance as, during this 
time, the veteran was being fitted for braces and undergoing 
physical therapy.  Moreover, the results of X-rays were 
consistently reviewed without reference to previous films.  
It is noted that the physician who examined the veteran in 
August 1997 found suspected early narrowing of the joint 
spaces, precisely because he compared multiple films of the 
veteran's left ankle, even though the physician who reviewed 
the films taken that month found unremarkable bone, joint, 
and soft tissue structures.

Therefore, the August 2000 and May 2002 VA examinations-
conducted without review of the claims file and treatment 
records-simply cannot establish that sustained material 
improvement in the veteran's left ankle disability had taken 
place within the requirements of 38 C.F.R. § 3.344.

Accordingly, the Board finds that the RO improperly reduced 
the 40 percent evaluation assigned the veteran's service 
connected left ankle disability, effective April 1, 2002.  
The veteran's claim for restoration of the 40 percent 
evaluation, effective from April 1, 2002, is therefore 
granted.


ORDER

The reduction in the 40 percent evaluation assigned the 
veteran's status post fracture, left ankle, not having been 
warranted, restoration of the 40 percent evaluation is 
granted, effective from April 1, 2002, subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



